In two adoption proceedings, the putative father of the children appeals from four orders of the Surrogate’s Court, Kings County, all dated September 10, 1976, and made after a hearing, two of which, inter alia, dismissed his objections to the respective adoptions and two of which approved the respective adoptions. Orders affirmed, with one bill of costs to respondents. Appellant contends that section 111 of the Domestic Relations Law is unconstitutional insofar as it denies to the putative father of a child born out of wedlock the same rights as to the approval of a proposed adoption as are enjoyed by the child’s mother and by the father of a child born in wedlock. That very claim was found to be without merit in Matter of Malpica-Orsini (36 NY2d 568, app dsmd sub nom. Orsini v Blasi, 423 US 1042). Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.